

116 HR 1161 IH: Student Loan Disclosure Modernization Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1161IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Cleaver (for himself and Mr. Banks) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to direct the Secretary of Education to develop a plain
			 language disclosure form for borrowers of Federal student loans, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Student Loan Disclosure Modernization Act. 2.Additional disclosuresSection 433(a) of the Higher Education Act of 1965 is amended—
 (1)in paragraph (4), by striking the origination fee and and inserting finance charges, the origination fee, and; (2)by redesignating paragraphs (6) through (19) as paragraphs (7) through (20), respectively; and
 (3)by inserting after paragraph (5), the following:  (6)the annual percentage rate applicable to the loan, taking into account—
 (A)the amount of the loan; (B)the stated interest rate of the loan;
 (C)the standard term for a loan of the same type; (D)any fees or additional costs associated with the loan; and
 (E)any capitalization of interest on the loan;. 3.Plain language disclosure formSection 455(p) of the Higher Education Act of 1965 (20 U.S.C. 1087e(p)) is amended—
 (1)by striking Each institution and inserting the following:  (1)In generalEach institution; and
 (2)by adding at the end the following:  (2)Plain language disclosure form (A)Development and issuance of formNot later than 18 months after the date of the enactment of this paragraph, the Secretary shall, based on consumer testing, develop and issue a model form to be known as the Plain Language Disclosure Form that shall be used by institutions and contractors described in paragraph (1) to comply with the disclosure requirements of such paragraph.
 (B)FormatThe Secretary shall ensure that the Plain Language Disclosure Form— (i)enables borrowers to easily identify the information required to be disclosed under section 433(a) with respect to a loan, with emphasis on the loan terms determined by the Secretary to be critical to understanding the total costs of the loan and the estimated monthly repayment;
 (ii)has a clear format and design, including easily readable font; and (iii)is as succinct as practicable.
 (C)ConsultationIn developing Plain Language Disclosure Form, the Secretary shall, as appropriate, consult with— (i)the Federal Reserve Board;
 (ii)institutions and contractors described in paragraph (1); (iii)borrowers of loans under this part; and
 (iv)other organizations involved in the provision of financial assistance to students, as identified by the Secretary.
 (3)Electronic system for complianceIn carrying out paragraph (2), Secretary shall develop and implement an electronic system that may be used by institutions and contractors described in paragraph (1) to generate a Plain Language Disclosure Form for each borrower by—
 (A)enabling institutions and contractors to enter personalized loan request information electronically;
 (B)integrating appropriate data found in the National Student Loan Data System; and (C)generating and integrating personalized borrower information.
 (4)Limit on liabilityNothing in this paragraph shall be construed to create a private right of action against an institution or contractor described in paragraph (1) with respect to the form or electronic system developed under this paragraph.
 (5)Borrower signature requiredBeginning after the issuance of the Plain Language Disclosure Form by the Secretary under paragraph (2), a loan may not be issued to a borrower under this part unless the borrower acknowledges, in writing (which may include an electronic signature), that the borrower has read the Plain Language Disclosure Form for the loan concerned.
 (6)Consumer testing definedIn this subsection, the term consumer testing means the solicitation of feedback from individuals, including borrowers and prospective borrowers of loans under this part (as determined by the Secretary), about the usefulness of different methods of disclosing material terms of loans on the Plain Language Disclosure Form to maximize borrowers’ understanding of the terms and conditions of such loans..
 4.Report to CongressNot later than 2 years after the date of the enactment of this Act, the Secretary of Education shall submit to Congress a report that includes a description of the methods and procedures used to develop the Plain Language Disclosure Form required under section 455(p)(2) of the Higher Education Act of 1965 (as added by section 3 of this Act).
		